UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 6-months 1-year 5-year 10-year inception Class A 12.46 –2.60 — 10.47 1 7.96 12.46 –12.34 — 119.43 1 Class B 12.38 –2.75 — 10.36 1 8.15 12.38 –12.99 — 117.80 1 Class C 16.39 –2.35 — 10.36 1 12.16 16.39 –11.22 — 117.73 1 Class I 2 19.00 –1.54 — 11.42 1 13.90 19.00 –7.45 — 134.77 1 Class NAV 2 18.99 –0.98 — 4.01 3 13.89 18.99 –4.81 — 28.29 3 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable to Class I and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-14 for Class I shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class NAV Net (%) 1.80 2.61 2.61 1.31 1.24 Gross (%) 1.80 2.61 2.61 2.74 1.24 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Greater China Opportunities Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 4 6-9-05 $21,780 $21,780 $20,303 Class C 4 6-9-05 21,773 21,773 20,303 Class I 2 6-9-05 23,477 23,477 20,303 Class NAV 2 12-28-06 12,829 12,829 13,601 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI Golden Dragon Index (gross of foreign withholding taxes on dividends) is an unmanaged free float-adjusted market capitalization index that is designed to measure equity market performance in the China region. The MSCI Golden Dragon Index consists of the following Indexes: China, Hong Kong and Taiwan. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 From 6-9-05. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 From 12-28-06. 4 The contingent deferred sales charge is not applicable. Semiannual report | Greater China Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2012 with the same investment held until April 30, 2013. Account value Ending value Expenses paid during on 11-1-12 on4-30-13 period ended 4-30-13 1 Class A $1,000.00 $1,136.50 $9.59 Class B 1,000.00 1,131.50 14.01 Class C 1,000.00 1,131.60 13.79 Class I 1,000.00 1,139.00 6.95 Class NAV 1,000.00 1,138.90 6.74 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Greater China Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2012, with the same investment held until April 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 11-1-12 on4-30-13 period ended 4-30-13 1 Class A $1,000.00 $1,015.80 $9.05 Class B 1,000.00 1,011.70 13.22 Class C 1,000.00 1,011.90 13.02 Class I 1,000.00 1,018.30 6.56 Class NAV 1,000.00 1,018.50 6.36 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.81%, 2.65%, 2.61%, 1.31% and 1.27% for Class A, Class B, Class C, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Greater China Opportunities Fund 9 Portfolio summary Top 10 Holdings (33.4% of Net Assets on 4-30-13) Taiwan Semiconductor AIA Group, Ltd. 3.6% ManufacturingCompany,Ltd. 6.9% China Everbright International, Ltd. 2.3% China Construction Bank Corp., H Shares 4.0% Hutchison Whampoa, Ltd. 2.3% Industrial & Commercial Bank of China, CNOOC, Ltd. 2.3% Ltd., H Shares 3.9% Kingsoft Corp., Ltd. 2.1% MediaTek, Inc. 3.9% Tencent Holdings, Ltd. 2.1% Sector Composition Financials 35.0% Utilities 3.9% Information Technology 24.1% Materials 3.3% Consumer Discretionary 11.1% Health Care 2.4% Industrials 9.3% Telecommunication Services 2.0% Energy 6.9% Consumer Staples 2.0% 1 As a percentage of net assets on 4-30-13. 2 Cash and cash equivalents not included. 3 Foreign investing, especially in emerging markets, has additional risks such as currency and market volatility and political and social instability. Investments in the Greater China region are subject to special risks, such as less developed or less efficient trading markets, restrictions on monetary repatriation and possible seizure, nationalization or expropriation of assets. The Fund may invest in IPOs, which are frequently volatile in price and may lead to increased portfolio turnover. The prices of medium and small company stocks can change more frequently and dramatically than those of large company stocks. The Fund may invest its assets in a small number of issuers. Performance could suffer significantly from adverse events affecting these issuers. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the Fund’s prospectuses. 10 Greater China Opportunities Fund | Semiannual report Fund’s investments As of 4-30-13 (unaudited) Shares Value Common Stocks 100.0% (Cost $54,693,580) China 33.1% Bank of China, Ltd., H Shares 1,617,000 763,574 China Construction Bank Corp., H Shares 3,315,000 2,780,798 China Life Insurance Company, Ltd., H Shares 352,000 963,201 China Machinery Engineering Corp. (I) 900,000 656,305 China Minsheng Banking Corp., Ltd., H Shares 348,000 446,242 China Modern Dairy Holdings, Ltd. (I) 2,100,000 734,498 China National Building Material Company, Ltd., H Shares 668,000 794,261 China Pacific Insurance Group Company, Ltd., H Shares 390,200 1,403,389 CNOOC, Ltd. 849,000 1,582,731 CPMC Holdings, Ltd. 813,000 641,479 Golden Wheel Tiandi Holdings Company, Ltd. (I) 3,000,000 538,785 Hilong Holding, Ltd. 2,188,000 903,175 Honghua Group, Ltd. 746,000 367,272 Industrial & Commercial Bank of China, Ltd., H Shares 3,879,500 2,734,083 Kingsoft Corp., Ltd. 1,275,000 1,468,525 PetroChina Company, Ltd., H Shares 926,000 1,181,136 Shenzhou International Group Holdings, Ltd. 419,000 1,235,655 SITC International Holdings Company, Ltd. 772,000 283,835 Sunac China Holdings Ltd. 1,288,000 1,041,282 Tencent Holdings, Ltd. 42,100 1,451,339 Tingyi Holding Corp. 244,000 677,757 Xinchen China Power Holdings, Ltd. (I)(S) 1,965,000 564,673 Hong Kong 35.8% AIA Group, Ltd. 568,600 2,527,992 ASM Pacific Technology, Ltd. 41,300 427,491 BOC Hong Kong Holdings, Ltd. 274,000 946,422 Cheung Kong Holdings, Ltd. 52,000 784,830 Cheung Kong Infrastructure Holdings, Ltd. 132,000 958,968 China Everbright International, Ltd. 2,079,000 1,610,599 China Mobile, Ltd. 129,500 1,419,968 China Power International Development, Ltd. 1,891,000 683,386 China Resources Land, Ltd. 452,000 1,382,639 China Singyes Solar Technologies Holdings, Ltd. 503,000 443,050 CSPC Pharmaceutical Group, Ltd. (I) 890,000 428,552 See notes to financial statements Semiannual report | Greater China Opportunities Fund 11 Shares Value Hong Kong (continued) Geely Automobile Holdings Company, Ltd. 1,630,000 $831,013 Haier Electronics Group Company, Ltd. (I) 310,000 553,988 Hong Kong & China Gas Company, Ltd. 257,100 775,844 Hong Kong Exchanges & Clearing, Ltd. 42,800 720,643 Hutchison Whampoa, Ltd. 147,000 1,594,135 Kingboard Chemical Holdings, Ltd. 200,000 545,130 Kunlun Energy Company, Ltd. 416,000 817,108 Lee & Man Chemical Company, Ltd. 835,850 388,049 Melco International Development, Ltd. 472,000 920,094 New World Development Company, Ltd. 423,000 742,829 Sino Biopharmaceutical 1,240,000 854,083 Sun Hung Kai Properties, Ltd. 31,000 452,191 Swire Properties, Ltd. 248,600 886,053 Tianjin Development Holdings, Ltd. (I) 1,046,000 700,418 Towngas China Company, Ltd. 326,000 314,754 Wharf Holdings, Ltd. 150,000 1,342,502 Xinyi Glass Holdings Company, Ltd. 1,468,000 1,006,931 Macau 1.8% Sands China, Ltd. 243,600 1,279,498 Taiwan 29.3% Asustek Computer, Inc. 31,000 361,165 Aurora Corp. 326,000 598,647 Casetek Holdings, Ltd. (I) 109,000 593,947 Cathay Financial Holdings Company, Ltd. 429,000 577,958 Cathay Real Estate Development Company, Ltd. 1,080,000 648,597 Cheng Shin Rubber Industry Company, Ltd. 411,500 1,394,231 China Life Insurance Company, Ltd. (I) 690,466 702,007 Evergreen Marine Corp., Ltd. (I) 821,000 480,285 Fubon Financial Holding Company, Ltd. 585,000 836,552 Hon Hai Precision Industry Company, Ltd. 205,700 531,678 Hung Sheng Construction Company, Ltd. 683,000 565,208 Innolux Corp. (I) 869,000 544,089 Lite-On Technology Corp. 317,000 570,755 MediaTek, Inc. 221,000 2,698,139 Novatek Microelectronics Corp., Ltd. 202,000 986,996 SinoPac Financial Holdings Company, Ltd. 1,403,000 702,139 Taiwan Cement Corp. 345,000 458,635 Taiwan Semiconductor Manufacturing Company, Ltd. 1,304,089 4,845,272 Teco Electric & Machinery Company, Ltd. 813,000 765,218 TPK Holding Company, Ltd. 31,000 630,128 TTY Biopharm Company, Ltd. 120,000 398,021 12 Greater China Opportunities Fund | Semiannual report See notes to financial statements Shares Value Taiwan (continued) Vivotek, Inc. (I) 53,203 $243,926 Win Semiconductors Corp. 293,000 348,485 Total investments (Cost $54,693,580) † 100.0% Other assets and liabilities, net 0.0% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 4-30-13, the aggregate cost of investment securities for federal income tax purposes was $54,695,388. Net unrealized appreciation aggregated $15,339,845, of which $16,878,169 related to appreciated investment securities and $1,538,324 related to depreciated investment securities. The Fund had the following sector composition as of 4-30-13 (as a percentage of total net assets): Financials 35.0% Information Technology 24.1% Consumer Discretionary 11.1% Industrials 9.3% Energy 6.9% Utilities 3.9% Materials 3.3% Health Care 2.4% Telecommunication Services 2.0% Consumer Staples 2.0% See notes to financial statements Semiannual report | Greater China Opportunities Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $54,693,580) $70,035,233 Cash 6,235 Foreign currency, at value (Cost $204,177) 205,849 Receivable for investmentssold 2,062,695 Receivable for fund sharessold 40,562 Dividendsreceivable 26,767 Other receivables and prepaidexpenses 53,929 Totalassets Liabilities Payable for investmentspurchased 2,024,196 Payable for fund sharesrepurchased 199,996 Payable toaffiliates Accounting and legal servicesfees 2,043 Transfer agentfees 19,221 Distribution and servicefees 27,602 Trustees’fees 3,166 Investment managementfees 55,127 Other liabilities and accruedexpenses 40,440 Totalliabilities Netassets Net assets consistof Paid-incapital $56,484,260 Accumulated net investmentloss (667,022) Accumulated net realized gain (loss) on investments and foreign currencytransactions (1,101,011) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 15,343,252 Netassets 14 Greater China Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($48,327,439 ÷ 2,371,764shares) 1 $20.38 Class B ($8,515,647 ÷ 430,363shares) 1 $19.79 Class C ($11,303,162 ÷ 571,574shares) 1 $19.78 Class I ($1,190,546 ÷ 58,538shares) $20.34 Class NAV ($722,685 ÷ 35,137shares) $20.57 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $21.45 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $99,153 Total investmentincome Expenses Investment managementfees 346,503 Distribution and servicefees 170,541 Accounting and legal servicesfees 7,623 Transfer agentfees 61,914 Trustees’fees 1,793 State registrationfees 29,088 Printing andpostage 10,611 Professionalfees 22,015 Custodianfees 43,313 Registration and filingfees 15,078 Other 2,667 Totalexpenses Less expensereductions (8,802) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments 2,844,293 Foreign currencytransactions (11,207) Change in net unrealized appreciation (depreciation)of Investments 6,336,227 Translation of assets and liabilities in foreigncurrencies 1,403 Net realized and unrealizedgain Increase in net assets fromoperations 16 Greater China Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-13 ended (Unaudited) 10-31-12 Increase (decrease) in netassets Fromoperations Net investment income(loss) ($603,191) $102,257 Net realized gain(loss) 2,833,086 (2,832,765) Change in net unrealized appreciation(depreciation) 6,337,630 7,273,711 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (149,779) (460,788) ClassB — (16,705) ClassC — (19,488) ClassI (8,079) (14,687) ClassNAV (4,274) (11,779) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 65,268,923 78,486,520 End ofperiod Undistributed net investment income (accumulated net investmentloss) See notes to financial statements Semiannual report | Greater China Opportunities Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.15) 0.06 0.14 0.08 0.12 0.04 Net realized and unrealized gain (loss) oninvestments 2.60 1.18 (3.41) 2.94 5.63 (19.08) Total from investmentoperations Lessdistributions From net investmentincome (0.06) (0.15) (0.07) (0.11) (0.03) (0.06) From net realizedgain — (1.83) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $48 $44 $53 $80 $90 $69 Ratios (as a percentage of average netassets): Expenses beforereductions 1.81 6 1.80 1.67 1.73 1.95 1.77 Expenses net of feewaivers 1.81 6 1.80 1.67 1.70 1.95 1.77 Expenses net of fee waivers andcredits 1.81 6 1.80 1.67 1.70 1.92 1.77 Net investment income(loss) (1.52) 6 0.37 0.67 0.45 0.86 0.21 Portfolio turnover (%) 44 132 145 71 105 98 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 18 Greater China Opportunities Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.22) (0.08) (0.02) (0.06) 0.01 (0.09) Net realized and unrealized gain (loss) oninvestments 2.52 1.18 (3.32) 2.87 5.53 (18.83) Total from investmentoperations Lessdistributions From net investmentincome — (0.03) — — 3 — — From net realizedgain — (1.83) Totaldistributions — — — 3 — Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $9 $11 $17 $19 $15 Ratios (as a percentage of average netassets): Expenses beforereductions 2.65 7 2.61 2.46 2.49 2.70 2.49 Expenses net of feewaivers 2.65 7 2.61 2.46 2.45 2.70 2.49 Expenses net of fee waivers andcredits 2.65 7 2.61 2.46 2.45 2.67 2.49 Net investment income(loss) (2.36) 7 (0.45) (0.11) (0.31) 0.11 (0.43) Portfolio turnover (%) 44 132 145 71 105 98 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. CLASS C SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.22) (0.07) (0.02) (0.05) 0.01 (0.09) Net realized and unrealized gain (loss) oninvestments 2.52 1.17 (3.32) 2.86 5.53 (18.84) Total from investmentoperations Lessdistributions From net investmentincome — (0.03) — — 3 — — From net realizedgain — (1.83) Totaldistributions — — — 3 — Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $11 $10 $12 $18 $20 $16 Ratios (as a percentage of average netassets): Expenses beforereductions 2.61 7 2.61 2.45 2.48 2.71 2.49 Expenses net of feewaivers 2.61 7 2.61 2.45 2.44 2.71 2.49 Expenses net of fee waivers andcredits 2.61 7 2.61 2.45 2.44 2.68 2.49 Net investment income(loss) (2.32) 7 (0.43) (0.12) (0.26) 0.10 (0.43) Portfolio turnover (%) 44 132 145 71 105 98 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. See notes to financial statements Semiannual report | Greater China Opportunities Fund 19 CLASS I SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.10) 0.12 0.18 0.01 0.18 0.04 Net realized and unrealized gain (loss) oninvestments 2.59 1.20 (3.41) 3.02 5.53 (19.14) Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.18) (0.09) (0.13) (0.04) (0.19) From net realizedgain — (1.83) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $2 $3 $5 $1 Ratios (as a percentage of average netassets): Expenses beforereductions 2.61 5 2.74 2.02 1.83 1.81 1.64 Expenses net of fee waivers andcredits 1.31 5 1.39 1.53 1.57 1.65 1.64 Net investment income(loss) (1.03) 5 0.73 0.87 0.08 1.25 0.19 Portfolio turnover (%) 44 132 145 71 105 98 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. CLASS NAV SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.10) 0.15 0.26 0.20 0.24 0.24 Net realized and unrealized gain (loss) oninvestments 2.62 1.21 (3.47) 2.96 5.65 (19.20) Total from investmentoperations Lessdistributions From net investmentincome (0.13) (0.25) (0.14) (0.21) (0.08) (0.27) From net realizedgain — (1.83) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $1 $1 $1 — 5 Ratios (as a percentage of average netassets): Expenses beforereductions 1.27 6 1.24 1.14 1.11 1.12 1.17 Expenses net of fee waivers andcredits 1.27 6 1.24 1.14 1.11 1.12 1.17 Net investment income(loss) (0.98) 6 0.87 1.30 1.08 1.63 1.16 Portfolio turnover (%) 44 132 145 71 105 98 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 20 Greater China Opportunities Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Greater China Opportunities Fund (the Fund) is a series of John Hancock Investment Trust III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
